Citation Nr: 1634851	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies.

2.  Entitlement to service connection for right foot claw toe deformities.

3.  Entitlement to service connection for right gastrocnemius contracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2014.  A copy of the hearing transcript is of record.

In September 2014, the Board denied the Veteran's claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the matter back to the Board in March 2015 for further action consistent with the terms of the JMPR.  The Board then remanded the claims in October 2015 for additional development.


FINDINGS OF FACT

1.  Bilateral pes planus preexisted active service and was not aggravated by such service.

2.  Right claw toe deformities and gastrocnemius contracture are not etiologically related to service, and are not proximately due to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.   The criteria for service connection for right claw toe deformities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for right gastrocnemius contracture have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A.  Pes Planus

It is undisputed that the Veteran entered active service with a preexisting pes planus condition.  Specifically, a September 1989 enlistment examination noted mild, asymptomatic pes planus.

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jenson v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

However, if an increase in disability is shown, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

In February 1991, during active service, the Veteran was seen for a blister on the bottom of her left great toe.  The area was tender to the touch and there was redness around the area.  She was placed on a profile allowing her to wear tennis shoes.  Five days later, she had a callus on a left toe shaved.  The treating physician noted swelling or other findings.  She was instructed to continue wearing tennis shoes.  A recent statement from the treating physician noted that she also had pain in her feet, and that he prescribed her Motrin for general muscle and joint pain over her knees, arms, neck, and upper back.  See August 2010 Statement of Dr. D.A.H.

The Veteran has since reported that the onset of this foot pain occurred while performing strenuous activity, including building hospital facilities and digging sandbags, during her deployment to Saudi Arabia.  See June 2014 Hearing Transcript at 6.

During her April 1991 separation examination, she was again noted to have asymptomatic pes planus, which was not aggravated by service.  The Veteran denied a history of foot trouble on the accompanying medical history report.  She more recently reported that she was not engaged in any strenuous activity for several weeks prior to her discharge examination, and that the pain had subsided and she was able to wear military boots without discomfort.  See January 2012 Statement in Support of Claim.  However, she wore orthotics continually since she returned from the Persian Gulf.  See December 2013 Statement in Support of Claim.  She also continued to take over-the-counter medication for her feet after service.  See June 2014 Hearing Transcript at 7.  The Veteran's daughter stated that she ran regularly prior to service, but could no longer do so after service due to pain.  See January 2011 Statement of J.M.S.

A February 1997 reserve examination again noted mild, asymptomatic pes planus, and the Veteran again denied a history of foot trouble.

Private treatment records dated May 2001 show the Veteran reported experiencing left foot pain for several weeks in the medial arch area, and examination reflected a flexible pronated flat foot deformity.  The Veteran reported using orthotics.

The record includes a number of opinions addressing whether the Veteran's pes planus was aggravated by service.  An October 2010 opinion from Dr. J.C.C. indicated it was more likely than not that the Veteran's foot problems were aggravated by service.  He noted the history of preexisting pes planus, the development of diffuse pain and calluses in service, and the Veteran's increasing problems with her feet since that time.

A March 2011 VA opinion indicated that the Veteran's pes planus was not permanently aggravated by service.  The examiner noted that her flat feet were found to be asymptomatic at the time of her separation from service, and she herself did not report any foot pain or lameness.  The examiner also noted that the May 2001 records noted several weeks of foot pain, which corresponds to ten years after her deployment.

An August 2011 opinion from Dr. J.C.C. stated that the Veteran developed pain and callus formation, which necessitated debridement during deployment.  He stated that there was probably evidence of aggravation, excessive pressure, strain and injury to her feet during this time, which resulted in anatomical changes in the structure of her feet.  He concluded that it was evident from her records with his office that she became increasingly symptomatic through the years despite ongoing care.

In November 2013, Dr. J.C.C. stated that it was more likely than not that the Veteran's foot problems, resulted from the aggravation of her pes planus condition.  She had mild pes planus with no problems prior to service.  During service, she engaged in strenuous activities and developed diffuse pain and calluses under her great toes.  The medical officer debrided her feet several times and wrote a profile for athletic shoes.  She was also given prescription-strength Motrin.  These effects were medically consistent given the prior diagnoses and strenuous activity during deployment.

A November 2015 VA opinion found that pes planus was not aggravated in service beyond its natural progression.  The examiner noted that the Veteran was in Southwest Asia beginning in early January, when she began the heavy workload she described.  She was certainly in combat footwear when this began, and if not properly fitting, the presence of a callus within a month is an acceptable time frame for callus formation in response to acute, focal increases in compression or shear forces on that area of the skin.

He explained that blisters were an acute response to higher compression or shear forces.  Ultimately, with continued forces over the area of the blister, a callus will form.  The Veteran had a callus in early February, likely from focal forces at the spot of the callus, and also had a blister formed acutely at the bottom of the left great toe.  Both were consistent with working hard (sometimes exceptionally hard) during her deployment.  Her subsequent foot examination in April 1991 confirmed that the callus and blister resolved without residual, and the 1997 examination confirmed that they remained resolved over the next six years.  

The examiner further noted that even if pes planus deteriorated, i.e., there was further falling of the arch, the result is an unloading of forces under the first metatarsal, with diminishing increases over the remaining metatarsals.  In other words, there is a decrease of a callus under the first metatarsal head, and the onset or worsening of calluses under the second, third, etc., metatarsal heads.  The Veteran's exams did not demonstrate any of the changes that would have been expected with an aggravation of pes planus.  Rather, the acute, focal application of compression and shear forces due to heavy work conditions, likely in ill-fitting boots, was the cause.

In a December 2015 statement, the Veteran reported that the boots she wore during her deployment were the same ones she had worn for months, and were not ill-fitted.  She also stated that once the heavy pressure on her feet was gone, her skin did not revert back to its pre-service condition.  Rather, she continued to have callus formation and thickened skin.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Based on the above evidence, the Board finds that preexisting pes planus was not aggravated by service.  Specifically, the Board finds the November 2015 VA opinion to be the most probative in assessing whether the documented blister and callus treatment in service represented an increase in the pes planus condition.  This examiner discussed the nature of blister and callus formation, and explained why the findings in service were consistent with the Veteran's strenuous activity, but did not represent an increase in the pes planus disability.  This opinion is also consistent with the other evidence of record, namely the April 1991 and February 1997 service examinations which noted asymptomatic pes planus and no history of foot trouble.

The Board has considered the Veteran's own statements made in support of her claim.  Indeed, as a nurse, the Veteran possesses medical knowledge and is capable of rendering competent medical opinions.  To the extent that she has asserted that her pes planus was aggravated by service, however, recent statements from her and others are not consistent with the contemporaneous service and post-service records.

Specifically, in a January 2011 statement, her daughter said she could not run after returning from service.  In December 2013, the Veteran reported she wore orthotics continually since returning from the Persian Gulf.  In July 2015, she reported using over-the-counter medication during service, even after she was no longer engaging in strenuous activity.  But see January 2012 Statement in Support of Claim ("I was not engaged in strenuous activity for several weeks prior the time my discharge exam was done, my pain had subsided and I was able to wear my military boots without discomfort again.").  In December 2015, she stated that she continued to have callus formation and thickened skin even after the heavy pressure on her feet was gone.

These statements are not borne out by the available records.  The April 1991 separation examination did not note any callus formation or thickened skin, and the Veteran did not report foot pain or the use of over-the-counter medication or orthotics.  She reported that she was in "good health."  The February 1997 examination also does not show any foot abnormalities or a history of treatment for foot problems.  Notably, both examinations documented histories of other medical conditions, and the Veteran specifically reported a history of sinusitis problems in Saudi Arabia during her April 1991 examination, which further suggests that no foot problems were present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Moreover, the May 2001 private treatment records noted a history of left foot pain of only a few weeks.  These statements were made to a physician for the purpose of diagnosis and treatment, and are exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board finds these medical treatment records to be of greater probative value than more recent statements from the Veteran and her daughter regarding the symptoms experienced during and after service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

As noted in the JMPR, the Veteran's Reserve records for the period from November 1990 to May 1992 are not available for review.  See June 2013 VA Memorandum.  The Board's has a heightened duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule when records are unavailable.  See Daye v. Nicholson, 20 Vet. App. 512, 516-18 (2006).  In this case, the Board acknowledges that service records from 1990 to 1992 would be probative in assessing the status of the Veteran's pes planus for that period.  However, because the April 1991, February 1997, and May 2001 records all consistently reflect the absence of any pes planus symptoms between the return of the Veteran from her deployment and 2001, the Board considers it reasonable to rely on these records in making its findings.

For these reasons, the reports of symptoms and treatment from 1991 to 2001 are not probative.  As a result, opinions based on these or similar statements are also not probative.  For example, the October 2010 and November 2013 opinions of Dr. J.C.C. cited to the Veteran's increasing problems with her feet since service, which has not been borne out by the record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value).

The Veteran's own opinions, and the August 2011 opinion of Dr. J.C.C., do not fully account for the lack of any findings or complaints documented in April 1991 or February 1997, or the Veteran's report that she had only experienced pain for a few weeks as of 2001.

When viewed in its entirety, the overall weight of the evidence is against a finding that the Veteran's bilateral pes planus underwent an increase during her period of active service.  38 C.F.R. § 3.306(b) (aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service).

B.  Claw Toes and Gastrocnemius Contracture

Private treatment records from September 2010 and August 2012 reflect diagnoses of claw toes and a gastrocnemius contracture, and therefore current disabilities have been established for both conditions.

During a December 2012 informal conference, the Veteran reported that her claw toe began gradually, but that she was able to see it during active duty.  However, service treatment records are negative for any reports or findings of claw foot, and none was evident during examinations in April 1991, February 1997, or May 2001.  For the reasons outlined above, the Board finds these records to be more probative than the Veteran's statements, and therefore an in-service incurrence of right foot claw toe has not been established, and service connection on a direct basis is not warranted.

During the December 2012 informal conference, the Veteran also indicated that her gastrocnemius contracture was secondary to her foot problems.  She has not alleged, nor is there any evidence to suggest, that the condition was incurred during service.

Service connection is warranted for any disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  However, to the extent that the Veteran has asserted that her claw toes and gastrocnemius contracture are secondary to her pes planus, pes planus is not a service-connected disability, and therefore service connection for conditions secondary to pes planus is not applicable.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated July 2010 and October 2012, prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  As noted above, records from the Veteran's period of reserve service from November 1990 to May 1992 were not obtained, and VA made a formal finding regarding their unavailability in June 2013.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

Finally, the Board addressed the lay testimony of the Veteran's daughter, the Veteran's competency to make competent medical opinions, and the heightened duty with respect to missing service treatment records.  Therefore, the terms of the JMPR have been satisfied with respect to these claims.  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), (A joint motion for remand identifies clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).



ORDER

Service connection for bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies is denied.

Service connection for right claw foot toe deformities is denied.

Service connection for right gastrocnemius contracture is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


